EXCHANGE AGREEMENT

Exchange Agreement (this "Agreement") entered into this 29th day of January 2007
by and between Ortec International, Inc., a Delaware corporation ("Ortec"), and
Paul Royalty Fund, L.P. (formerly known as Paul Capital Royalty Acquisition
Fund, L.P.), a Delaware limited partnership ("Paul Capital").

R E C I T A L S

A.         Ortec's certificate of incorporation permits amendments to such
certificate of incorporation to be adopted by Ortec's Board of Directors to
create new classes of Ortec preferred stock up to an authorized 1,000,000 shares
of Ortec preferred stock, and in such amendment to set forth the rights and
preferences of the class of preferred stock thus created.

B.         Paul Capital and/or Ortec and/or Orcel LLC have heretofore entered
into the Revenue Interests Assignment Agreement and the Related Agreements and
pursuant to the provisions of the Revenue Interests Assignment Agreement Ortec
and Orcel LLC assigned the Revenue Interests to Paul Capital.

C.         The provisions of the Revenue Interests Assignment Agreement permit
Paul Capital to compel Ortec to repurchase Paul Capital's Revenue Interests in
certain events, some of which events have occurred. Such Ortec obligation is
secured by Ortec's assignment to Paul Capital of Ortec's intellectual property
(including certain Ortec patents and trademarks registered in the United States,
Mexico and Canada) and other assets of Ortec.

D.

Ortec has advised Paul Capital that:

(i)         it has completed a confirmatory clinical trial for the use of its
cryopreserved OrCel product for the treatment of venous leg ulcers;

 


--------------------------------------------------------------------------------

 

(ii)           it does not have the funds necessary (x) to continue its business
operations or (y) to prepare the PMA;

(iii)          Ortec's ability to issue and sell more of its equity securities
or to enter into other transactions to secure the funds needed to carry on its
business operations and to prepare and file the PMA would be enhanced if Paul
Capital's Revenue Interests were converted into Ortec preferred equity
securities.

E.          Paul Capital is willing, subject to fulfillment of the terms and
conditions in this Agreement hereafter set forth, to convert its Revenue
Interests into Ortec preferred equity securities so as to eliminate the
treatment of Paul Capital's Revenue Interests as a secured liability on Ortec's
balance sheet.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants,
agreements, representations and warranties set forth herein, the parties hereto
agree as follows:

1.              Definitions. As used in this Agreement, the following terms
shall have the meanings ascribed to them below:

 

 

(a)

"Affiliate" means, with respect to any person, any other person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
person.

   

 

(b)

"Bridge Notes" means the following notes evidencing loans made and to be made by
the holders of such notes to Ortec, from which loans Ortec has received or will
receive no more than $2,000,000 in the aggregate:

   

 

(i)

Note held by Valley Forge Investments Limited dated October 10, 2006 and
evidencing a loan of $200,000;

 

 


--------------------------------------------------------------------------------

 

 

(ii)

Note held by BIP Venture Partners SICAR SA dated November 10, 2006 and
evidencing a loan of $150,000;

   

 

(iii)

Note held by Andreas Vogler also dated November 10, 2006 and evidencing a loan
of $30,000;

   

 

(iv)

Note held by Andreas Vogler also dated November 10, 2006 and evidencing a loan
of $70,000;

   

 

(v)

Note held by Tony Kamin (25/110) and Patrick J. O'Donnell (85/110) dated
November 29, 2006 and evidencing a loan of $110,000;

   

 

(vi)

Note held by SDS Capital Group dated November 30, 2006 and evidencing a loan of
$190,000;

   

 

(vii)

Note held by CIPHER 06 LLC dated December 5, 2006 and evidencing a loan of
$50,000;

   

 

(viii)

Note held by Patrick J. O'Donnell dated December 8, 2006 and evidencing a loan
of $50,000;

   

 

(ix)

Note held by CIPHER 06 LLC dated December 22, 2006 and evidencing a loan of
$50,000;

   

 

(x)

Note held by Steven Katz dated December 22, 2006 and evidencing a loan of
$25,000;

   

 

(xi)

Note held by Tammy Sweet dated December 22, 2006 and evidencing a loan of
$50,000;

   

 

(xii)

Note held by Steven Katz dated December 27, 2006 and evidencing a loan of
$85,000;

 

 


--------------------------------------------------------------------------------

 

 

(xiii)

Note held by G. F. Holcombe dated January 2, 2007 and evidencing a loan of
$50,000;

   

 

(xiv)

Note held by CIPHER 06 LLC dated January 5, 2007 and evidencing a loan of
$60,000;

   

 

(xv)

Note held by Hadasit dated January 9, 2007 and evidencing a loan of $20,000;

   

 

(xvi)

Note held by Andreas Vogler dated January 25, 2007 and evidencing a loan of
$92,000; and

   

 

(xvii)

Notes hereafter issued by Ortec evidencing loans to be hereafter made to Ortec
aggregating no more than $718,000.

   

 

(c)

"Cancellation Agreements" means the Katz Cancellation Agreement and the Lipstein
Cancellation Agreement.

   

 

(d)

"Common Stock" means the common stock of Ortec, par value $0.001 per share.

   

 

(e)

"Exchange Closing" means the closing referred to in Section 12 hereof.

   

 

(f)

"FDA" means the United States Food and Drug Administration.

   

 

(g)

"Financial Statements" means (a) the consolidated balance sheets, statements of
operations, statements of shareholders' equity (deficit) and statements of cash
flows of Ortec and its subsidiaries at December 31, 2005, and the accompanying
notes thereto, which financial statements and notes are included in Ortec's
Annual Report on Form 10-KSB filed with the SEC on April 17, 2006, and (b) the
condensed consolidated balance sheets, statements of operations, statements of
shareholders' equity (deficit) and statements of cash flows of Ortec and its
subsidiaries at September 30, 2006, and the accompanying notes thereto, which

 

 


--------------------------------------------------------------------------------

condensed financial statements and notes are included in Ortec's Quarterly
Report on Form 10-QSB filed with the SEC on November 13, 2006.

 

 

(h)

"Forbearance Agreement" means the letter agreements between Ortec and Paul
Capital dated December 13, 2004 and October 19, 2006, wherein Paul Capital
agreed that until July 1, 2006, and later until January 1, 2007, it would not
exercise certain rights under Section 5.07(a) of the Revenue Interests
Assignment Agreement that would otherwise be triggered to compel Ortec to
purchase Paul Capital's Revenue Interests, because of certain defaults on
Ortec's part of its covenants in the Revenue Interests Assignment Agreement.

   

 

(i)

"Government Authority" means any government, court, regulatory or administrative
agency or commission, or other governmental authority, agency or
instrumentality, whether federal, state or local (domestic or foreign),
including, without limitation, the U.S. Patent and Trademark Office, the FDA,
the U.S. National Institute of Health or any other government authority located
in North America.

   

 

(j)

"Katz" means Steven Katz, having an office at 3960 Broadway, New York, New York
10032.

   

 

(k)

"Katz Cancellation Agreement" means the Cancellation Agreement to be entered
into by Ortec and Katz prior to the Exchange Closing, such agreement to replace
any and all pre-existing agreements between Ortec and Katz and to be in a form
acceptable to Paul Capital and to the investors representing a majority of the
gross proceeds constituting the New Funding Amount (including the holders of

 

 


--------------------------------------------------------------------------------

the Bridge Notes (and based on the gross proceeds received therefrom) that are
converted into Series A-1 Preferred Stock).

 

 

(l)

"Lien" means any lien, encumbrance, security interest, mortgage or charge of any
kind.

   

 

(m)

"Lipstein" means Ron Lipstein having an office at 3960 Broadway, New York, New
York 10032.

   

 

(n)

"Lipstein Cancellation Agreement" means the Cancellation Agreement to be entered
into by Ortec and Lipstein prior to the Exchange Closing, such agreement to
replace any and all pre-existing agreements between Ortec and Lipstein and to be
in a form acceptable to Paul Capital and to the investors representing a
majority of the gross proceeds constituting the New Funding Amount (including
the holders of the Bridge Notes (and based on the gross proceeds received
therefrom) that are converted into Series A-1 Preferred Stock).

   

 

(o)

"New Funding Amount" means additional gross cash proceeds from the sale of Ortec
preferred equity securities (which shall comprise substantially all the Ortec
consideration provided in return for such proceeds), in an amount aggregating
(i) not less than $8,000,000 (or $6,000,000 but only if Section 5 hereof becomes
applicable), less the gross proceeds heretofore received and to be received by
Ortec from loans evidenced by the Bridge Notes, except for the gross proceeds
received and to be received by Ortec from those Bridge Notes that are repaid and
not converted into Series A-1 Preferred Stock in accordance with this Agreement,
in which case the gross proceeds from such Bridge Notes that are repaid and not
converted shall not be deducted, and (ii) not more than $20,000,000.

 

 


--------------------------------------------------------------------------------

 

 

(p)

"New Investors" means the entities or persons providing the New Funding Amount.

   

 

(q)

"Ortec" means Ortec International, Inc., a corporation created under the laws of
Delaware and having an office at 3960 Broadway, New York, New York 10032.

   

 

(r)

"Paul Capital" means Paul Royalty Fund, L.P., a limited partnership created
under the laws of Delaware and having an office at Two Grand Central Tower, 140
East 45th Street, 44th Floor, New York, New York 10017, formerly known as Paul
Capital Acquisition Fund, L.P.

   

 

(s)

"PMA" means Ortec's application for Pre-Market Approval to be filed by Ortec
with the FDA for FDA clearance for the commercial sale of Ortec's cryopreserved
OrCel product for the treatment of venous leg ulcers, in which application Ortec
will, inter alia, report the results of Ortec's confirmatory clinical trial of
its cryopreserved OrCel product for the treatment of venous leg ulcers.

   

 

(t)

"PRF Entitlement" has the meaning provided in Section 8(a).

   

 

(u)

"Related Agreements" means the following agreements entered into between Paul
Capital, and/or Ortec and/or Orcel LLC, and/or JP Morgan Chase Bank, in
connection with, and as contemplated by, the Revenue Interests Assignment
Agreement, all of which, except as indicated below, are dated as of August 29,
2001:

   

 

(i)

Amended and Restated Security Agreement dated October 18, 2004 between Orcel LLC
and Ortec, each as grantor, and Paul Capital, as grantee.

 

 


--------------------------------------------------------------------------------

 

 

(ii)

The Membership Interest Pledge Agreement between Ortec and Paul Capital.

   

 

(iii)

Patent Security Agreement between Orcel LLC, as grantor, and Paul Capital, as
grantee, as amended as of October 27, 2004.

   

 

(iv)

The Limited Liability Company Agreement of Orcel LLC.

   

 

(v)

The Security Agreement between Ortec and Orcel LLC.

   

 

(vi)

Management and Licensing Agreement between Orcel LLC, as licensor, and Ortec, as
licensee.

   

 

(vii)

The Lock Box Agreement dated February 28, 2002 among JPMorgan Chase Bank, Paul
Capital, Orcel LLC and Ortec.

   

 

(v)

"Revenue Interests" means Paul Capital's right to receive a portion of Ortec's
revenue from the sale in the United States, Canada and Mexico of Ortec's
products that Ortec may sell in such countries, as set forth and defined in the
Revenue Interests Assignment Agreement.

   

 

(w)

"Revenue Interests Assignment Agreement" means the Amended and Restated Revenue
Interests Assignment Agreement dated as of February 26, 2003 among Orcel LLC,
Ortec and Paul Capital, and the agreement which it amends dated August 29, 2001,
as amended as of December 19, 2001 and as of January 15, 2002.

   

 

(x)

"SEC" means the U.S. Securities and Exchange Commission.

   

 

(y)

"Series A Certificate of Designation" means the Certificate of Designation of
the rights and preferences of the Series A Convertible Preferred Stock to be

 

 


--------------------------------------------------------------------------------

adopted by Ortec's Board of Directors as an amendment to Ortec's certificate of
incorporation.

 

 

(z)

"Series A Preferred Stock" means a new series of Ortec convertible preferred
stock to be created by the Series A Certificate of Designation.

   

 

(aa)

"Series A-1 Certificate of Designation" means the Certificate of Designation of
the rights and preferences of the Series A-1 Convertible Preferred Stock to be
adopted by Ortec's Board of Directors as an amendment to Ortec's certificate of
incorporation.

   

 

(bb)

"Series A-1 Preferred Stock" means another new series of Ortec convertible
preferred stock to be created by the Series A-1 Certificate of Designation.

 

2.              Representations and Warranties of Ortec. Ortec hereby represents
and warrants to Paul Capital as of the date of this Agreement and as of the date
of the Exchange Closing the following:

 

 

(a)

Organization. Ortec is a corporation duly incorporated, validly existing and in
good standing under the laws of Delaware, and has all corporate powers and all
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and as proposed to be conducted in connection with the
transactions contemplated hereby.

   

 

(b)

Corporate Authorization. Ortec has all necessary power and authority to enter
into, execute and deliver this Agreement and to perform all of the obligations
to be performed by it hereunder and to consummate the transactions contemplated
hereunder. This Agreement has been duly authorized, executed and delivered by
Ortec and constitutes its valid and binding obligation, enforceable against
Ortec in

 

 


--------------------------------------------------------------------------------

accordance with its terms subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally or general equitable principles.

 

 

(c)

Capitalization. The entire authorized capital stock of Ortec consists of
200,000,000 shares of Common Stock and 1,000,000 shares of Preferred Stock. As
of December 31, 2006, 8,962,538 shares of Common Stock and 5,948.6148 shares of
Series D-1 Preferred Stock were issued and outstanding. As of December 31, 2006,
no shares of Common Stock or Preferred Stock were held in Ortec's treasury. All
such shares of Ortec have been duly authorized and are fully paid and
non-assessable. Except as set forth in Ortec's Financial Statements, or in its
reports filed with the Securities and Exchange Commission, there are no
outstanding options, warrants or other equity securities, or debt or similar
instruments, that are convertible into, or exercisable for, shares of Ortec's
capital stock.

   

 

(d)

Governmental Authorization. The execution and delivery by Ortec of this
Agreement, and the performance by Ortec of its obligations hereunder, does not
require any notice to, action or consent by, or in respect of, or filing with,
any Government Authority.

   

 

(e)

Compliance with Laws. Each of Ortec and Orcel LLC (i) is not in violation of,
has not violated, or to the knowledge of Ortec, is not under investigation with
respect to, and (ii) has not been threatened to be charged with and been given
notice of any violation of, with respect to clauses (i) and (ii) above, any law,
rule, ordinance or regulation, judgment, order, writ, decree, permit or license
of any

 

 


--------------------------------------------------------------------------------

Government Authority applicable to Ortec or Orcel LLC, which could reasonably be
expected to have a material adverse effect on its business, condition (financial
or otherwise) or operations.

 

 

(f)

Conflicts. Neither the execution and delivery of this Agreement nor the
performance or consummation of the transactions contemplated hereby will: (i)
contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, in any material
respects, any provisions of: (A) any law, rule, ordinance or regulation of any
Government Authority, or any judgment, order, writ, decree, permit or license of
any Government Authority, to which Ortec, Orcel LLC or any of their respective
assets or properties may be subject or bound; or (B) any material contract,
agreement, commitment or instrument to which Ortec or Orcel LLC is a party or by
which Ortec or Orcel LLC or any of their respective assets or properties is
bound or committed; (ii) contravene, conflict with, result in a breach or
violation of, constitute a default under, or accelerate the performance provided
by, in any respects, any provisions of the certificate of incorporation or
by-laws (or other organizational or constitutional documents) of Ortec or Orcel
LLC; (iii) require any notification to, filing with, or consent of, any person
(including, without limitation, any party to any existing agreement to which
Ortec or Orcel LLC is a party) or Government Authority; (iv) constitute a breach
of or default under any agreement to which either Ortec or Orcel LLC is a party
or give rise to any right of termination, cancellation or acceleration of any
right or obligation of Ortec, Orcel LLC or any other person under any such
agreement; or (v) result in the

 

 


--------------------------------------------------------------------------------

creation or imposition of any Lien on the assets or properties of Ortec or Orcel
LLC.

 

 

(g)

No Undisclosed Liabilities. Except for those liabilities (a) identified in the
Financial Statements, and (b) incurred by Ortec in the ordinary course of
business since September 30, 2006, in which period Ortec has had no revenue but
continued and continues to incur expenses, because it is still in the
development stage, there are no material liabilities of Ortec and any of its
subsidiaries or Orcel LLC separately of any kind whatsoever, whether accrued,
contingent, absolute, determined or determinable, and there is no condition,
situation or set of circumstances, except for Ortec's inability to pay its
obligations as they become due, which could reasonably be expected to result in
such a material liability.

   

 

(h)

Accuracy of Reports. All reports required to be filed by Ortec on or after
January 1, 2005 under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended, have been duly filed, were in substantial
compliance with the requirements of their respective forms, were complete and
correct in all material respects as of the dates at which the information was
furnished, and contained (as of such dates) no untrue statement of a material
fact nor omitted to state a material fact necessary in order to make the
statements made therein in light of the circumstances under which they were made
not misleading.

 

Provided, however, that with respect to the representations in paragraphs (g)
and (h) of this Section 2, Ortec has advised Paul Capital that the Financial
Statements in Ortec's annual report on Form 10-KSB for the year ended
December 31, 2005, and its quarterly report on Form 10-QSB for the quarter ended
June 30, 2006, both filed with the Securities and Exchange

 


--------------------------------------------------------------------------------

Commission, may have to be modified pursuant to a letter of comment Ortec has
received from the SEC dated November 9, 2006 and submitted a response to the SEC
dated December 26, 2006.

3.              Representations and Warranties of Paul Capital. Paul Capital
hereby represents and warrants to Ortec as of the date of this Agreement and as
of the date of the Exchange Closing the following:

 

 

(a)

Organization. Paul Capital is a limited partnership duly formed, validly
existing and in good standing under the laws of the State of Delaware, and has
all partnership powers and all licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

   

 

(b)

Authorization. Paul Capital has all necessary power and authority to enter into,
execute and deliver this Agreement and to perform all of the obligations to be
performed by it hereunder. This Agreement has been duly authorized, executed and
delivered by Paul Capital and constitutes its valid and binding obligation,
enforceable against Paul Capital in accordance with its terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors' rights generally and general equitable
principles.

   

 

(c)

Conflicts. Neither the execution and delivery of this Agreement nor the
performance or consummation of the transactions contemplated hereby will: (i)
contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, in any material
respects, any provisions of: (A) any law, rule, ordinance or regulation of any
Government

 

 


--------------------------------------------------------------------------------

Authority, or any judgment, order, writ, decree, permit or license of any
Government Authority, to which Paul Capital or any of its assets or properties
may be subject or bound; or (B) any material contract, agreement, commitment or
instrument to which Paul Capital is a party or by which Paul Capital or any of
its assets or properties is bound or committed; (ii) contravene, conflict with,
result in a breach or violation of, constitute a default under, or accelerate
the performance provided by, in any respects, any provisions of organizational
or constitutional documents of Paul Capital; or (iii) except for UCC financing
statements or termination statements that may be required hereunder, require any
notification to, filing with, or consent of any person or Government Authority.

4.              Exchange of Paul Capital's Revenue Interests. Upon Ortec
securing the minimum amount of cash proceeds required by the New Funding Amount,
provided that such amount is secured on or before June 30, 2007, and subject to
all other terms and conditions of this Agreement, Paul Capital will exchange its
Revenue Interests for shares of Ortec's Series A Preferred Stock having an
aggregate stated value of $10,000,000. To effect such exchange Paul Capital,
Ortec and Orcel LLC shall simultaneously with the issuance to Paul Capital of
such shares of Ortec's Series A Preferred Stock having a stated value of
$10,000,000, cancel the Revenue Interests Assignment Agreement as amended, and
all the Related Agreements and Paul Capital shall assign, reassign or release to
Ortec or to Orcel LLC any and all interest in Ortec's intellectual property that
Paul Capital may have and any and all interest that Paul Capital may have in
Orcel LLC. Without limiting the generality of the preceding sentence, the
interests in intellectual property Paul Capital will in such event assign,
reassign or release to Ortec or to Orcel LLC shall include the (i) the interest
which is the subject of the Patent Security Agreement

 


--------------------------------------------------------------------------------

dated August 29, 2001 between Orcel LLC, as grantor, and Paul Capital, as
grantee, (ii) any interest Paul Capital may have in the unregistered
intellectual property assigned by Ortec to Orcel LLC by assignment dated
September 29, 2001 and (iii) any interest Paul Capital may have in the
intellectual property assigned by Ortec to Orcel LLC in the Trademark Assignment
also dated August 29, 2001. At the same time Paul Capital shall file with the
appropriate governmental agencies UCC termination statements for all security
interests Paul Capital may have in Ortec's or Orcel LLC's assets, including
their intellectual property. Ortec agrees that of the gross proceeds Ortec may
receive as the New Funding Amount prior to the Exchange Closing and of the gross
proceeds Ortec has heretofore received or may hereafter receive from the loans
evidenced by the Bridge Notes, Ortec will use its best efforts to allocate
substantially all of such funds to support the clearance of the PMA by the FDA
and further commercialization of Ortec's OrCel product and related supporting
expenses, including existing contractual obligations.

5.              A Different Reason for an Exchange of Revenue Interests. Subject
to the terms and conditions of this Agreement, Paul Capital agrees to exchange
its Revenue Interests for Ortec's Series A Preferred Stock having a stated value
of $10,000,000 if:

 

 

(a)

such exchange of Paul Capital's Revenue Interests is required for the listing of
Ortec's common stock on any domestic or foreign securities exchange, including,
without limitation, listing on Nasdaq or Nasdaq Small Cap, but only if Ortec's
Board of Directors have voted for such listing, and

   

 

(b)

prior to such exchange of Paul Capital's Revenue Interests, Ortec shall
hereafter receive the minimum amount of cash proceeds required by the New
Funding

 

 


--------------------------------------------------------------------------------

Amount if this Section 5 is applicable, provided such amount is secured on or
before June 30, 2007.

6.              Terms of the Series A Preferred Stock. It is contemplated by the
parties to this Agreement that substantially all of the New Funding Amount,
including any of such amount that may be obtained after the Exchange Closing,
will be obtained by means of Ortec's sale of its Series A-1 Preferred Stock, the
rights, preferences and other terms of which will be set forth in the Series A-1
Certificate of Designation, the provisions of which will be negotiated by Ortec
with all, or with the lead, investors who purchase the Series A-1 Preferred
Stock prior to the Exchange Closing. The provisions of the Series A Certificate
of Designation will be identical to the provisions of the Series A-1 Certificate
of Designation, so that the rights, preferences and other terms governing the
Series A Preferred Stock will be identical to the rights, preferences and other
terms governing the Series A-1 Preferred Stock to be sold in securing the New
Funding Amount, except that:

 

 

(a)

the stated amounts of the shares of the Series A-1 Preferred Stock shall be the
gross amounts paid therefor by the purchasers thereof, and the stated amount of
the Series A Preferred Stock shall, as set forth above, be $10,000,000, and such
$10,000,000 stated dollar amount of the Series A Preferred Stock shall be
convertible into shares of Ortec's common stock at the same dollar per share of
common stock conversion price as the stated amounts of the Series A-1 Preferred
Stock will be convertible into Ortec's common stock.

   

 

(b)

the liquidation preferences of the Series A and the Series A-1 Preferred Stocks
shall be as follows:

 

 


--------------------------------------------------------------------------------

 

 

(i)

the first $15,000,000 shall be paid to the holder or holders of the Series A
Preferred Stock (that is Paul Capital or its successors or assigns) regardless
of the stated amount thereof,

   

 

(ii)

thereafter such liquidation preference payments shall be paid to the holders of
the Series A-1 Preferred Stock that Ortec sells to New Investors no later than
45 days after Ortec's OrCel product for treatment of venous leg ulcers has
received FDA approval for commercial sales, up to the lesser of (A) the stated
amounts thereof or (B) $20,000,000 in aggregate, and

   

 

(iii)

thereafter the next $5,000,000 shall be paid to the holders of the Series A
Preferred Stock (that is Paul Capital or its successors or assigns) regardless
of the stated amount thereof.

 

The circumstances under which a liquidation of Ortec will be deemed to have
occurred will be the same in both the Series A Preferred Stock and the Series
A-1 Preferred Stock, but will include any merger, reorganization, sale of all or
substantially all the assets, exclusive license, acquisition of securities or
other acquisition-type transaction, where any such merger, reorganization,
license or sale of assets or acquisition-type transaction results in a change of
control of Ortec or of all or substantially all of Ortec's assets.

 

 

(c)

The anti-dilution terms of the Series A Preferred Stock will be no less
favorable to the holders thereof than the anti-dilution provisions provided in
Section 4 of Series F Warrants to purchase shares of Common Stock of Ortec
issued in October 2005.

 

 


--------------------------------------------------------------------------------

 

 

(d)

The separate class voting rights of the Series A Preferred Stock will be no less
favorable to the holders thereof than the following: separate class voting
rights of the Series A Preferred Stock for any changes to the provisions of the
Series A Preferred Stock, to authorize any class of stock ranking senior to or
pari passu with the Series A Preferred as to dividends and distributions,
redemption rights, or rights upon a liquidation, to issue any additional Series
A Preferred Stock, to enter into any recapitalization transaction or other
transaction in which the common stockholders are required or permitted to
exchange their shares for other securities, cash or property, any change of
control transaction, or any sale transaction involving all or substantially all
Ortec's assets, or before entering into any agreement with respect to the
foregoing.

   

 

(e)

The Series A Preferred Stock will have the same Ortec negative covenants as
those included in the Series A-1 Preferred, including covenants covering
additional indebtedness for money borrowed; additional Liens; dividends or
distributions on junior securities; repurchases of junior securities; and
amendments to charter or by-laws materially adversely affecting the preferred.

   

 

(f)

The Series A Preferred Stock will not be redeemable at the option of Ortec,
unless (i) the redemption payment equals $20,000,000 in the aggregate for all
Series A Preferred Stock, (ii) Ortec provides 30 days notice of the date any
redemption will be effective, (iii) prior to the redemption time, the holders of
the Series A Preferred will have the right to exercise any conversion rights
they may have, (iv) such redemption is for all and not less than all the
outstanding Series A Preferred Stock, (v) any warrants granted to the holders of
the Series A Preferred Stock are

 

 


--------------------------------------------------------------------------------

not affected by such redemption, and (vi) at the time Ortec provides notice of
the redemption, it shall deposit in escrow the aggregate redemption amount for
all then outstanding Series A Preferred Stock as well as any amounts necessary
to repay any and all expenses of Paul Capital required to be repaid by Ortec
pursuant to Section 10 hereof, and such escrowed amounts are applied to make the
required payments at the redemption time.

 

 

(g)

The Series A Preferred Stock shall rank senior to Ortec's Series D-1 Preferred
Stock.

   

 

(h)

the Series A Preferred Stock will be freely transferable by the holders thereof
provided such transfers are in accordance with applicable laws.

 

7.              Other Covenants Related to Issuance of the Preferred Stock.
Ortec hereby agrees as follows:

 

 

(a)

Warrants. If in consideration for the purchase of its Series A-1 Preferred Stock
Ortec issues warrants to such purchasers to purchase Ortec's securities, Ortec
shall issue identical warrants on identical terms to Paul Capital (except that
warrants issued to Paul Capital shall be immediately detachable from the Series
A Preferred Stock), but only as if Paul Capital had paid only $5,000,000 for the
$10,000,000 stated amount of its Series A Preferred Stock. For example, if Ortec
sold its Series A-1 Preferred Stock with an aggregate stated amount of
$15,000,000 for aggregate gross cash proceeds to Ortec from such sales of
$15,000,000, and Ortec issued to such purchasers of its Series A-1 Preferred
Stock warrants to purchase one share of Ortec's common stock for every $2 such
purchaser had paid for its Series A-1 Preferred Stock, that is warrants to
purchase

 

 


--------------------------------------------------------------------------------

an aggregate of 7,500,000 shares of Ortec's common stock to all the purchasers
who paid such aggregate of $15,000,000 for Ortec's Series A-1 Preferred Stock,
then Ortec shall issue identical warrants (including an identical warrant
exercise price) to Paul Capital or its successors or assigns to purchase an
aggregate of 2,500,000 shares of Ortec's common stock as if Paul Capital had
paid $5,000,000 for all its Series A Preferred Stock.

 

 

(b)

Incorporation of Additional Terms. Ortec agrees to provide to Paul Capital all
representations and warranties, affirmative and negative covenants and
conditions obtained by the New Investors in any purchase agreement they enter
into with Ortec prior to the Exchange Closing in connection with their
commitment to provide any portion of the New Funding Amount, whether paid prior
to, on or after the Exchange Closing, by incorporating such representations,
warranties, covenants and conditions by reference in this Agreement. On the date
any such representations and warranties are made to such investors, Ortec shall
deliver to Paul Capital an officer's certificate identifying them and confirming
that they are incorporated by reference herein. Ortec shall also identify and
confirm, by delivering to Paul Capital an officer's certificate to that effect,
any other covenants and conditions that are incorporated by reference in this
Agreement on the date of such incorporation.

   

 

(c)

Additional Agreements. Ortec agrees to enter into with Paul Capital any related
agreements (e.g., registration rights agreements, shareholders agreements) that
Ortec is required to enter into with the New Investors in connection with
obtaining any portion of the New Funding Amount, whether paid prior to, on or

 

 


--------------------------------------------------------------------------------

after the Exchange Closing, which agreements with Paul Capital shall contain the
same rights as those afforded to the New Investors in their agreements;
provided, however, that the terms of any warrants provided to Paul Capital shall
be governed by Section 7(a) hereof and the terms of any such agreements with
Paul Capital shall not include any requirement for Paul Capital to invest any
further funds in Ortec, whether in return for additional notes or equity (except
for payment of the warrant exercise price in the event of an exercise of
warrants issued pursuant to Section 7(a)), or any restrictive covenant binding
on Paul Capital or any other provision that would have an adverse impact on Paul
Capital's rights under this Agreement, notwithstanding the inclusion of such
terms, if any, in the agreements with the New Investors. Paul Capital will have
the right not to enter into any such related agreement offered by Ortec.

 

 

(d)

Consideration for New Funding Amount; Process. Ortec acknowledges and agrees
that Paul Capital will exchange its Revenue Interests for Series A Preferred
Stock in accordance with all the terms and conditions of this Agreement only if
substantially all the consideration provided by Ortec to the New Investors
providing the minimum amount required by the New Funding Amount prior to the
Exchange Closing is the issuance of Series A-1 Preferred Stock and warrants (and
agreements entered into with the New Investors related to such Series A-1
Preferred Stock issuance which are also made available to Paul Capital) after
good faith, arms-length negotiations. If any other form of consideration is
provided by Ortec to the New Investors in connection with obtaining such New
Funding Amount, unless such consideration is also offered to Paul Capital, Paul

 

 


--------------------------------------------------------------------------------

Capital will have the right to terminate this Agreement and will have no
continuing liability or obligation hereunder thereafter. Ortec agrees to use its
best efforts to obtain at least the minimum amount required by the New Funding
Amount on or before June 30, 2007, shall seek third parties who are not
Affiliates of Ortec as sources for such funding, and shall engage in good faith,
arms length negotiations with such parties to obtain such funding as promptly as
possible.

 

 

(e)

Ortec Funding Limitations. Ortec acknowledges and agrees that until termination
of this Agreement, or if the Exchange Closing has occurred, until 45 days after
Ortec's OrCel product for treatment of venous leg ulcers has received FDA
approval for commercial sales, Ortec shall not seek or obtain any funding, or
issue any debt or equity, other than the proceeds received in exchange for
Bridge Notes or Series A-1 Preferred Stock as permitted by this Agreement.

   

 

(f)

Bi-Weekly Information Reports. Until the Exchange Closing, Ortec shall cause its
senior management to provide its Board and Board observers bi-weekly reports
showing aggregate amounts of cash raised after the date hereof, uses of cash
during the latest two week period and anticipated cash requirements and uses
during the upcoming two week period.

 

8.

Preference for Bridge Notes. Until the Exchange Closing:

 

 

(a)

if all or some of the Bridge Notes are outstanding at the time of a liquidation
of Ortec, and/or the disposition of Ortec's assets in which Paul Capital has a
security interest under the Revenue Interest Assignment Agreement and Related
Agreements, if and to the extent that any amounts are required to be paid to
Paul Capital under the terms of the Revenue Interests Assignment Agreement or
any of

 

 


--------------------------------------------------------------------------------

the Related Agreements as a result of such liquidation or disposition (the "PRF
Entitlement"), there shall be paid out of the PRF Entitlement to the holders of
the Bridge Notes pro rata up to the lesser of (i) the principal amount of the
outstanding Bridge Notes Ortec has issued and sold between October 2006 and
February 2007 and (ii) $2,000,000 (the lesser of the amounts in clause (i) and
(ii) being referred to herein as the "Priority Repayment Amount"); provided that
if any payment by Paul Capital to the holders of the Bridge Notes of any portion
of the PRF Entitlement paid to Paul Capital, or any payment by Ortec directly to
such holders out of the PRF Entitlement, reduces the PRF Entitlement, then,
before and as a condition to such payment, each holder of the Bridge Note to be
paid shall (x) have agreed that Paul Capital shall be subrogated to the rights
of such holder under the applicable note to the extent of such payment to such
holder and (y) have assigned to Paul Capital an undivided percentage interest in
such holder's note equal to (A) the amount paid to such holder, divided by (B)
the total principal and accrued interest evidenced by the applicable note;
provided, further, that if any portion of the Priority Repayment remains unpaid,
such unpaid portion shall be paid to such lenders by Ortec before payment by
Ortec to Paul Capital pursuant to rights obtained by Paul Capital under clauses
(x) and (y) above, and

 

 

(b)

Paul Capital hereby agrees to share the benefit of its security (and where
applicable, ownership) interest in such Ortec intellectual property and other
assets with the holders of the Bridge Notes by granting to the holders of the
Bridge Notes a security interest in its contract rights (including its security
interest) under the Revenue Interest Assignment Agreement and the Related
Agreements to

 

 


--------------------------------------------------------------------------------

secure Paul Capital's payment obligations under Section 8(a) above. Paul Capital
shall execute such UCC filing statements and other documents as may be
reasonably required to create and perfect such security arrangement.

Provided, however, that (i) the security interest in Paul Capital's contract
rights described above and (ii) Paul Capital's agreement to pay over, or have
Ortec pay over directly, to the holders of the Bridge Notes amounts received as
part of the PRF Entitlement, shall terminate upon Paul Capital's exchange of its
Revenue Interests for Series A Preferred Stock.

9.              Change of Directors. Katz, Lipstein, Dr. Mark Eisenberg, Dr.
Steven Lilien and Dr. Allen Schiff have each separately agreed that upon the
Exchange Closing he will resign any and all positions as an officer and/director
of Ortec and any of its subsidiaries. Katz and Lipstein have also separately
agreed to use their best efforts to have Constantin Papastephanou, Ortec's
president, and a person designated by Paul Capital, elected directors of Ortec.
In addition, Paul Capital shall have the continuing right to designate one other
person to attend meetings of Ortec's Board of Directors as an observer. It is
also contemplated that up to two other potential nominees for board membership
will be designated by the investors representing a majority of the gross
proceeds constituting the New Funding Amount (including the holders of the
Bridge Notes (and based on the gross proceeds received therefrom) that are
converted into Series A-1 Preferred Stock), unless such investors require that
they be permitted to designate a larger number of directors. Nothing in this
Section 9, nor in any other provision in this Agreement, shall be interpreted to
be an agreement by Katz or Lipstein or by Ortec that this Agreement creates a
"voluntary termination" or an "involuntary termination" (as such terms are
defined in the agreements between Ortec and Katz, and between Ortec and
Lipstein, both dated December

 


--------------------------------------------------------------------------------

5, 2002) or any other termination of either of Katz's or Lipstein's employment
by Ortec nor a waiver of any rights that any such party may have with respect to
termination of employment.

10.           Payment of Paul Capital's Legal Expenses. Upon Ortec hereafter
receiving gross proceeds from holders of the Bridge Notes and the New Investors
of not less than $4,000,000, Ortec shall promptly reimburse Paul Capital:

 

 

(a)

for expenses for legal services and disbursements previously incurred by Paul
Capital which Ortec has agreed to reimburse per prior agreements, and

   

 

(b)

for expenses for legal services and disbursements reasonably incurred by Paul
Capital in connection with the negotiation, drafting and execution of this
Agreement and other agreements and documents contemplated by this Agreement, and
the Revised Term Sheet upon which this Agreement is based, and the performance
by Paul Capital of its obligations hereunder and thereunder, provided that
Ortec's obligations under this sub-paragraph 10(b) shall not exceed $200,000.
Paul Capital will use its best efforts to limit the amount of such legal
expenses.

 

11.           Extension of Forbearance Periods. The definition of "Forbearance
Period" provided in the Forbearance Agreements is hereby amended by changing the
date "January 1, 2007" to "May 1, 2007." If the PMA is accepted by the FDA for
filing and Katz, Lipstein and Ortec have entered into the Cancellation
Agreements on or before May 1, 2007, and Ortec is otherwise complying with its
obligations under this Agreement, such definition of "Forbearance Period" shall
at such time be further modified by changing the "May 1, 2007" date to January
1, 2008.

 


--------------------------------------------------------------------------------

 

Exchange Closing and Delivery.

 

 

(a)

The closing of the issuance of the Series A Preferred Stock by Ortec to Paul
Capital and the transfer, assignment and conveyance of the Revenue Interests by
Paul Capital to Ortec shall be held at the offices of Chadbourne & Parke LLP,
New York, New York USA at 1:00 p.m., local time on a day on or before June 30,
2007 (the "Exchange Closing") or at such other time and place upon which Ortec
and Paul Capital shall agree. Ortec shall provide at least 10 business days
notice of a possible Exchange Closing.

   

 

(b)

At the Exchange Closing, Ortec shall deliver to Paul Capital a certificate or
certificates, registered in Paul Capital's name, representing the number of
shares of the Series A Preferred Stock to be issued to Paul Capital pursuant to
this Agreement.

 

12.

Conditions to Exchange Closing.

 

 

(a)

The obligations of Paul Capital to effect the Exchange Closing shall be subject
to the satisfaction of each of the following conditions:

   

 

(i)

The representations and warranties made by Ortec in Section 2 hereof shall be
true and correct on the date of this Agreement and the date of the Exchange
Closing and the representations and warranties made by Ortec and incorporated by
reference in this Agreement pursuant to Section 7(b) hereof shall be true and
correct on the date of such incorporation and on the date of the Exchange
Closing.

   

 

(ii)

All covenants, agreements and conditions contained in this Agreement (or
incorporated by reference herein pursuant to Section 7(b)) to be performed

 

 


--------------------------------------------------------------------------------

by Ortec prior to the Exchange Closing shall have been performed or complied
with in all material respects.

 

 

(iii)

Ortec shall have delivered to Paul Capital a certificate of Ortec executed by an
authorized officer of Ortec, dated the date of the Exchange Closing, and
certifying, among other things, to the fulfillment of the conditions specified
in Sections 13(a)(i) and 13(a)(ii) of this Agreement.

   

 

(iv)

Ortec shall have obtained all permits and qualifications required by any state
for the issuance of the Series A Preferred Stock, or shall have the availability
of exemptions therefrom.

   

 

(v)

The certificates of amendment to the certificate of incorporation creating the
Series A Preferred Stock and the Series A-1 Preferred Stock shall have been
filed with the Secretary of State of the State of Delaware.

   

 

(vi)

Paul Capital shall have received customary opinions of counsel to Ortec, dated
as of the date of the Exchange Closing, in form and substance reasonably
satisfactory to Paul Capital.

   

 

(vii)

Ortec shall have received cash proceeds at least equal to the minimum amount
required by the New Funding Amount and, as substantially all the consideration
therefor, shall have issued and delivered to the New Investors shares of the
Series A-1 Preferred Stock and the warrants and related agreements permitted by
this Agreement.

   

 

(viii)

In the event of an Exchange Closing in connection with the listing of Ortec's
common stock on any domestic or foreign securities exchange contemplated by
Section 5 hereof, such listing shall have been completed.

 

 


--------------------------------------------------------------------------------

 

 

(ix)

Ortec shall have paid Paul Capital's legal expenses pursuant to Section 10 of
this Agreement.

   

 

(x)

Ortec shall have executed and delivered to Paul Capital the warrants (if
applicable pursuant to Section 7(a)) and the agreements required to be entered
into with Paul Capital pursuant to Section 7(c) hereof.

   

 

(xi)

Ortec shall have either repaid and cancelled or arranged for the conversion into
Series A-1 Preferred Stock of all outstanding Bridge Notes.

   

 

(xii)

Ortec shall have received at least (a) $8,000,000 in gross proceeds, or (b) in
the event of an Exchange Closing in connection with the listing of Ortec's
common stock on any domestic or foreign securities exchange contemplated by
Section 5 hereof, $6,000,000 in gross proceeds, plus, in the case of either
clause (a) or (b), any amounts necessary to repay and cancel the Bridge Notes
that are not converted into Series A-1 Preferred Stock.

   

 

(xiii)

Katz, Lipstein, Dr. Mark Eisenberg, Dr. Steven Lilien and Dr. Allen Schiff shall
have resigned as officers and members of the Boards of Directors of Ortec and
any committees thereof as well as all Board of Director and Board committee
positions of all Ortec subsidiaries, as applicable, and agreed that they will
not seek or accept any such position in the future.

   

 

(xiv)

A newly constituted executive management team and Board of Directors of Ortec
acceptable to Paul Capital and to the investors representing a majority of the
gross proceeds constituting the New Funding Amount (including the holders of the
Bridge Notes (and based on the gross

 

 


--------------------------------------------------------------------------------

proceeds received therefrom) that are converted into Series A-1 Preferred
Stock), which Board shall include Costa Papastephanou, Andreas Vogler, Raphael
Hofstein, and another member designated by Paul Capital, shall have been
elected.

 

 

(xv)

The Cancellation Agreements shall have been entered into by Katz, Lipstein and
Ortec and shall remain in full force and effect as entered into.

   

 

(b)

The obligations of Ortec to effect the Exchange Closing shall be subject to the
satisfaction of each of the following conditions:

   

 

(i)

The representations and warranties made by Paul Capital in Section 3 hereof
shall be true and correct on the date of this Agreement and the date of the
Exchange Closing.

   

 

(ii)

All covenants, agreements and conditions contained in this Agreement to be
performed by Paul Capital prior to the Exchange Closing shall have been
performed or complied with in all material respects.

   

 

(iii)

Paul Capital shall have delivered to Ortec a certificate of Paul Capital
executed by an authorized person of Paul Capital, dated the date of the Exchange
Closing, and certifying, among other things, to the fulfillment of the
conditions specified in Sections 13(b)(i) and 13(b)(ii) of this Agreement.

 

13.           Termination. This Agreement may be terminated at any time prior to
the Exchange Closing by mutual written agreement, or by Paul Capital if (a)
there is a substantial breach by Ortec that has not been cured within 15 days
following written notification thereof, or (b) if the Exchange Closing shall not
have occurred prior to June 30, 2007. Upon any such

 


--------------------------------------------------------------------------------

termination, Paul Capital shall not have any continuing liability or obligation,
except its obligation to forbear pursuant to Section 11 hereof.

14.           Notice. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery, by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.

 

Address of Paul Capital:

Paul Royalty Fund, L.P.

 

c/o Paul Capital Advisors, L.L.C.

Two Grand Central Tower

140 East 45th Street, 44th Floor

New York, New York 10017

Attention: Lionel Leventhal

Telephone: (646) 264-1106

Facsimile:

(646) 264-1101

 

With a copy to:

Chadbourne & Parke LLP

 

30 Rockefeller Plaza

New York, New York 10012

Attention: Morton E. Grosz, Esq.

Telephone: (212) 408-5592

Facsimile: (212) 408-5369



 


--------------------------------------------------------------------------------

 

Address of Ortec:

Ortec International, Inc.

 

3960 Broadway

New York, New York 10032

Attention: Ron Lipstein or Alan Schoenbart

Telephone: (212) 740-6999

Facsimile: (212) 740-2570

 

With a copy to:

Feder, Kaszovitz, Isaacson, Weber, Skala,

 

  Bass & Rhine, LLP

750 Lexington Avenue

New York, New York 10022

Attention: Gabriel Kaszovitz, Esq.

Telephone: (212) 888-8200

Facsimile:

(212) 888-7776

15.           Governing Law; Dispute Resolution. This Agreement shall be
governed by, and interpreted and enforced in accordance with, the laws of the
State of New York without regard to principles of choice of law or conflict of
laws. Each party to this Agreement (i) submits to the jurisdiction of the courts
of the State of New York, located in New York County, New York, and, to the
extent it can and does obtain jurisdiction, to the jurisdiction of the United
States District Court for the Southern District of New York, with respect to the
enforcement of any matter arising out of this Agreement, (ii) waives any
objection to venue in the County of New York, State of New York, or such
District Court, and (iii) agrees that service of any summons, complaint, notice
or other process relating to such proceeding may be effected in the manner for
notice provided by Section 15 above.

16.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and which together shall constitute one and
the same agreement.

17.           Titles and Captions. The titles and captions of the sections of
this Agreement are for convenience of reference only and do not in any way
define or interpret the intent of the parties or modify or otherwise affect any
of the provisions hereof.

 


--------------------------------------------------------------------------------

 

18.           No Presumptions. Each party hereto acknowledges that it has had an
opportunity to consult with counsel and has participated in the preparation of
this Agreement. No party hereto is entitled to any presumption with respect to
the interpretation of any provision hereof or the resolution of any alleged
ambiguity herein based on any claim that another party hereto drafted or
controlled the drafting of this Agreement.

19.           Entire Agreement. This Agreement embodies the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, commitments or arrangements relating thereto.



 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.

Ortec International, Inc.

 

 

By:                                                 /s/ Ron
Lipstein                
Print Name: Ron Lipstein                                          
              
Title: CEO

 

 

 

Paul Royalty Fund, L.P. (formerly known as Paul Capital Royalty Acquisition
Fund, L.P.)

 

 

By:        Paul Capital Management, LLC,
its General Partner

 

By:        Paul Capital Advisors, LLC,
its Manager

 

 

By:                                       /s/ Lionel Leventhal                
Print Name: Lionel Leventhal
Title: Manager

 

 

 

 

 

 

 

 